Bleckley, Chief Justice.
1. There is no law of this State, or of any other State or country of which we have ever heard, which will justify a husband in going into a field where a man is at work and killing him because he has committed adultery with the slayer’s wife. To do such an act is murder absolute and unqualified. It is taking the law in one’s own hands and punishing a man with death for a past transgression. This is contrary to all principle of law and the administration of law. Under the facts of this case there was no necessity for the killing to prevent a future act of adultery between the slain man and the slayer’s wife. No such act was in progress, or could have been in progress, for the parties were separated by such distance that the act was impossible. The doctrine of reasonable fear as a defence has no application to any homicide where the danger apprehended is not urgent and pressing, or apparently so, at the time of the killing.
2. The request to charge the jury touching the prisoner’s excitement to such an extent that his reason was ■dethroned by passion, and he was carried away by the passion, had no application either to the evidence or to the prisoner’s statement. Without considering other objections to it, this was sufficient to render it an improper charge to submit to the jury. In his statement the prisoner did not pretend or profess to have acted ■under any such influence, and there was no evidence giving the slightest color to such a theory.
3. Nor was there any evidence to indicate that the' killing was not voluntary, and no charge was requested on the subject of involuntary manslaughter. It was not an issue in the case, and the court was right in making no allusion to it in his charge to the jury. If the indirect suggestion bearing that way in the prisoner’s statement was any ground for such a charge, an express *274request should have been made to give the charge. On the subject of conflict of evidence and credit of witnesses-the charge was full and correct. Apparently by inadvertence, there was an omission, in charging on the-subject of impeaching witnesses, to mention impeachment by contradictory statements. There was evidence-tending to impeach one of the State’s witnesses by that-means as well as by proof of bad character. The attention of the court was not called to the omission, although in the nature of things counsel must have known that-it was most probably made by inadvertence. We think, this mere slip is no cause for a new trial.
5. On the subject of taking the law from the court- and applying that law to the facts of the case, the charge-was not in conflict with what has become the settled meaning of the rule that the jury are judges of the law as wel-1 as of the facts. The organ for acquainting them with the law is the court, and when they thus ascertain it they are to apply it to the evidence and from both, together make up a verdict of guilty or not guilty upon the issues submitted. By saying “ the one is your domain — the other is mine,” the court did not exclude, nor mean to exclude, the jury from dealing with law after he had expounded it to them, for the very object of instructing them upon -it was to enable them to . use it in applying it to the facts of the cáse and arriving at their verdict.
6. It is not a correct proposition óf law. that if the-jury have any doubt, but only if they have any reasonable doubt, as to which grade of homicide the accused has committed, they should give him the benefit of the doubt and find him guilty of the lesser grade. They can find the higher grade, not alone where they are-convinced beyond all doubt, but where they-entertain, no reasonable doubt of that being the real grade of theoflence.
*2757. If evidence can manifest guilt of the crime of murder, the evidence does so in this case. It certainly does-not shut out sympathy for this unfortunate man, but it manifests fully his guilt under the law. There was no-error in denying a new trial. Judgment affirmed.'